      Case 6:15-cv-01517-AA       Document 381-428     Filed 10/15/18   Page 1 of 3




+(,121/,1(
Citation: 123 Cong. Rec. 38136 1977
Provided by:




Content downloaded/printed from HeinOnline

Tue Jun 20 09:00:32 2017

-- Your use of this HeinOnline PDF indicates your acceptance
   of HeinOnline's Terms and Conditions of the license
   agreement available at http://heinonline.org/HOL/License

-- The search text of this PDF is generated from
   uncorrected OCR text.




                                                                                      P00000139751
               Case 6:15-cv-01517-AA                      Document 381-428                 Filed 10/15/18            Page 2 of 3
38136                                                EXTENSIONS OF REMARKS                                          November 29, 1977
known at present. One idea mentioned in             terest in climatic changes, they say, "perhaps   boost the surface temperature of the earth
the panel's report is to increase the Earth's       the auestion that should be addressed soon       enough to have serious economic and eco-
albedo (reflectivity) so as to absorb less solar   is 'What shoulc the atmospheric carbon            logical Implications. The same year, Alex
radiation; this could be done, in principle,        dioxide content be over the next century or      Zucker, ORNL's Associate Director of Physi-
by spreading large quantities of small reflect-     two to achieve an optimum global climate?'"      cal Sciences, assembled an ad hoc study
ing platelets of latex over the ocean sur-                                                           group to compile a state-of-the-art report
face-however, the pile-up of billions of                                                             on atmospheric CO and climate-a report
platelets on the world's beaches is an easily                                                        which would summarize what is known
predicted and environmentally undesirable          HOW FAST CAN WE SAFELY BURN                       about the problem, what studies are being
side-effect.                                                                                         done, and what research is required to dispel
   The panel states that it is not yet known
                                                                        COAL?                        the uncertainties. Appointed to the group
whether climatic changes occur in fairly                                                             were Charlie Baes of the Chemistry Division,
discrete, "steplike" shifts from one dynami-                                                         group chairman; Jerry Olson of the Environ-
cally stable state to another, or if they take               HON. BOB WILSON                         mental Sciences Division, who was already
place by a gradual passage through a con-                          OF   CALIFORNIA                   at work on such an assessment and had ad-
tinuum of states. The steplike transition                                                            vocated such a study since the 1960s; Hal
                                                     IN THE HOUSE OF REPRESENTATIVES
would be especially worrisome, because seem-                                                         Goeller of ORNL's Program Planning and
ingly minor changes might bring on an                     Tuesday, November 29, 1977                 Analyst Office, who has been concerned with
abrupt change in climate. An even more suit-                                                         resource problems; and Ralph Rotty, me-
                                                      Mr. BOB WILSON. Mr. Speaker, under             teorologist and engineer at the Institute for
able problem for the physicist is to determine
                                                   leave to extend my remarks in       the           Energy Analysis, who has long been con-
what contributions to the world's energy
needs can be expected from the various "re-        RECORD, I include the following:                  cerned with fuels and climatic implications.
newable" (sometimes called "inexhaustible")        [From the Oak Ridge National Laboratory              In August 1976 the group issued an ORNL
resources.                                                     Review, fall 19771                    report entitled "The Global Carbon Dioxide
   More accurate measurements of a number          CARBON DIOXIDE AND CLIMATE-How FAST CAN           Problem;" an abbreviated version of this re-
of parameters in the energy-climate problem                    WE SAFELY BURN COAL?                  port entitled "Carbon Dioxide and Climate:
are needed.   The variation with time of the            SOME SCENARIOS FOR THE YEAR      2040
                                                                                                     The Uncontrolled Experiment" was pub-
           1
ratio of C 2 to C13 in the atmosphere must be                                                        lished in the May-June 1977 issue of Ameri-
measured over a wide range of geographic                         (By Carolyn Krause)                 can Scientist. The message of Weinberg and
locations to learn the net flux of CO. between        For the first time in years, the White         the Oak Ridge report has not been lost on
the atmosphere and the biosphere, says the         House has not receiv'd a Fraser balsam fir        the Carter Administration which proposed $3
panel, because the changes in Cr'-C3 ratio         from the Blue Ridge Mountains for its official    million for new CO.-elimate studies in the
are likely to be small compared to random          Christmas tree. A change in climate there         FY 1978 budget.
errors. Other measurements the panel deems         and in the Great Smoky Mountains has                      GROWTH IN   ATMOSPHERIC CO,
necessary include:                                 caused these outlying areas of Maritime
                                                   Canada climate to warm up. The warmer                According to the Oak Ridge report, atmos-
   Better estimates of changes in land use;                                                          pheric C02 has grown steadily from 295 ppm
   Estimated annual changes in global forest       climate is unsuitable for the fir trees and,
                                                   furthermore, favors a devastating insect          in 1860 (when the Industrial Revolution
biomass;                                                                                             gathered momentum) to 330 ppm now, an
   Determination of changes in carbon con-         pest-the balsam wooly aphid-to hasten de-
                                                   struction of the fir forests. The Fraser fir is   increase of 12 percent. The CO 2 content of
tent of soil humus;                                                                                  the atmosphere has been increasing at 0.2
   Intercomparable mean monthly values of          in danger of becoming extinct, and forest
                                                    rangers and national park officials are wor-     percent per year since 1958 when regular,
the partial pressure for CO. in the atmos-                                                           accurate measurements commenced. The
phere, the ocean surface and subsurface            ried that the aphid will start to work on a
                                                   new host-the red spruce trees which, along        overall increase has thus far been equivalent
waters;                                                                                              to half of the cumulative release of CO from
   Refined estimates of the quantities of CO,      with the firs, have thrived for hundreds of
                                                   thousands of years in these mountains.            the worldwide combustion of fossil fuels. The
released by the burning of fossil fuels;                                                             other half of the released fossil carbon pre-
   The dispersal of tritium from atmospheric          In the Great Plains, wheat farmers who
                                                   have not been wiped out financially by dust-      sumably has been absorbed by the oceans
nuclear-weapons tests in subsurface ocean                                                            and land biota.
waters (as a measure of advection, convection      bowl storms are contemplating moving to
and turbulent-mixing processes in           the    the cornbelt to raise their crops and estab-         One of the messages of the report is this:
                                                   lish their silos.- They have become persuaded     If combustion of fossil fuels continues to
ocean), and
                                                   that the cyclic droughts of recent years are      grow at the historical annual rate of 4.3 per-
   Reduction of error in the Suess effect, the                                                       cent (an unlikely scenario unless there is a
decrease of atmospheric radiocarbon content        part of a permanent trend to warming and
                                                   drying, not a series of temporary aberra-         ban on nuclear power), the atmospheric CO
over the century and a half before 1950 due to     tions, so they are preparing for a migration.     concentration could double in 60 years, re-
injection of C14-free C02 into the atmosphere                                                        sulting in an increase in the average global
                                                      Other regions of the world are benefiting
from combustion of fossil fuels.                                                                     temperature of perhaps 2 to 3C. On the
                                                   from the warming trend. Some deserts bloom
   Recommendations-The Revelle            panel    in response to greater-than-normal rainfall,      other hand, a much slower rate of increase of
suggests that its study of possible climatic       for example.                                      fossil fuel combustion might not affect the
consequences of fossil-fuel use should be             Climatologists    attribute  the warming       climate enough to produce unacceptable
only part of a family of similar assessments       trend to the furnaces of civilization which       changes. So the question that needs to be
of the most attractive alternative energy          have been spewing forth increasing loads of       answered is this: Is there a maximum rate
sources' environmental impacts. The panel          carbon dioxide to the atmosphere. This            at which we can safely burn oil, gas, and
recommends a "comprehensive worldwide re-          colorless and odorless gas, exhaled by man        coal without dangerous disturbing the
search program" of a uniquely interdisciplin-      and used by plants to make themselves             climate?
ary nature to carry on the investigation of        green, restricts the escape into space of in-       Answering this question requires more ex-
CO_-related climatic effects. "Consideration       frared radiation from the sun-warmth earth.       tensive mathematical modeling to determine
should be given," says their report, "to the       Since increased CO, absorbs more of the in-       levels of CO and its distribution among air,
establishment at the national level of a me-       frared radiation than formerly, a larger          oceans, and terrestrial plant life. Mechanisms
chanism to weave together the interests and        amount of heat accumulates, causing a slight      that must be accounted for in these models,
capabilities [of scientists and Government         but significant increase in average global        according to the Oak Ridge report, are de-
agencies] in dealing with climate-related          temperature. This impact of atmospheric           creased snow and ice cover (which would
problems." This "Climatic Council," as the          CO., on climate-dubbed the "greenhouse ef-       result in a decrease in reflected radiation,
panel describes it, would coordinate studies       fect"-has become more apparent in recent          thus     producing     additional    warming),
of the C02 cycle, energy demand, future pop-       years because of the escalating rate at which     changes in cloud cover and in the tempera-
ulation changes and ways of mitigating the         power plants and industry throughout the          ture of cloud tops, effects of ocean circula-
effects of global climatic shifts.                 world have burned coal, oil from shale, and       tion on CO. absorption, and effects of
   Revelle and his colleagues conclude that        synthetic oil and gas.                            changes in water balance and terrestrial
there are two sorts of counter-measures pos-          These scenarios may never happen, but          plant life on atmospheric CO2 levels.
sible-the reduction of actual climatic             they may be within the realm of possibility                  RECENT   COOLING   TREND
changes or adaptation to such changes with         if the world usage of fossil fuels continues        The earth's surface temperature, which
a view to minimizing their impact on human         to grow and coal becomes the principal            averages 15.C, rose about 0.6°C in the 60
life. Adaptation, they say, is the most read-      global source of energy. In 1976, Alvin Wein-     years before 1940. In the past three decades,
ily approached; attempts to reduce the cli-        berg, former ORNL Director and now head
                                                                                                     the earth has undergone a cooling, with its
matic effect of additional CO2 in the atno-        of the Institute for Energy Analysis at Oak
sphere they find to be "formidably difficult,"     Ridge Associated Universities, warned that a      temperature dropping 0.30C. Some scientists
requiring extended efforts over centuries.         sharp rise in the rate at which the world         ascribed this slight cooling to industrial
With an eye to the future, however, the panel      burns fossil fuel over the next few decades       pollution, theorizing that airborne partic-
also proposes an intriguing challenge: In          could result in a large increase in atmos-        ulates can shade the earth by reflecting
light of the expanding knowledge and in-           pheric CO. content, which in turn could           back incoming solar radiation. (Cool sum-




                                                                                                                                           P00000139752
            Case 6:15-cv-01517-AA                 Document 381-428                  Filed 10/15/18            Page 3 of 3

November 30, 1977                         Cc )NGRESSIONAL RECORD-HOUSE                                                                38137
mers tend to follow the larger volcanic erup-     There is 10 times as much carbon in the         pattern that will be adopted will lie some-
tions for several years because of the dust     world's fossil fuel reserves as in the atmos-     where near the high-use rate at first, fol-
blown into the stratosphere which settles out   phere; or, more specifically, the atmosphere      lowed by a struggle to return to a low-use
slowly.) Industry spews forth both CO 2 and     contains 700 x l09 metric tons of carbon while    scenario after effects of the excess release
particulates, but the latter's effects are      the recoverable fossil fuel reserves hold         are belatedly recognized. How any fossil fuel
mostly local and likely to remain much less     7300 X 109 tons.                                  use scenario will affect man's welfare cannot
than metrologists are coming to expect from       The Oak Ridge group considers as a high-        be predicted until more knowledge is ob-
CO,. Opposing influences on climate may         use scenario one involving the use of fossil      tained on the carbon cycle, on the likely
have been canceling each other's effects        fuel at a growth rate near 4 percent per year     climatic effects of increasing atmospheric
lately, giving rise to the controversy over     for a while followed by an eventual gradual       CO, and on the ecological and economic
whether the net effects of man's future ac-     decrease as the supply is used up. In this        consequences of climate change. How well the
tivities will be a cooling or warming trend.    scenario, roughly half of all fossil carbon       various parts of the problem can be organized
   In recent national meetings on climate or    resources might be released to the atmos-         and solved will challenge the best efforts of
the CO. problem, Olson finds scientists gen-    phere In less than 100 years-a situation          all the people and agencies who become
erally tending to agree now that discharges     which could produce many of the conse-            involved.
of fossil carbon pose substantially more        quences mentioned above. In the group's low-         As Roger Revelle and H. E. Suess stated in
threat to the climate on a global scale than    use scenario, which might have more ac-           1957: "Human beings are now carrying out
do particles from energy sources. (The parti-   ceptable, or at least delayed, consequences,      a large-scale geophysical experiment of a
cles, incidentally, may absorb some solar       they envision the use of fossil fuel growing at   kind that could not have happened in the
radiation, thus adding heat to the atmos-       2 percent of the present rate per year until      past nor be repeated in the future. Within a
phere, but the extent to which this absorp-     the year 2025, followed by a decrease as re-      few centuries we are returning to the atmos-
                                                newable energy sources become available and       phere and oceans the concentrated organic
tion occurs depends on the location and the     as fossil fuel use is discouraged. The total
various particles' optical properties.) Ther-   fossil carbon released would be 1.5 times the     carbon stored in the sedimentary rocks over
mal discharges from energy sources, Olson       carbon content of the pre-industrial atmos-       hundreds of millions of years. This experi-
adds, are considered even less of a threat to   phere, or one-fourth that of the realistic        ment, if adequately documented, may yield
the next century's global climate, although     high-use hypothesis.                              a far-reaching insight into the processes de-
they could have adverse localized impacts.        Olson believes the fossil fuel consumption      termining weather and climate."



         HOUSE OF REPRESENTATIVES-Wednesday, November 30, 1977
  The House met at 12 o'clock noon.             Burton, John    Hammer-        Ruppe                H.R. 1904. An act to suspend until July 1,
  The Chaplain, Rev. Edward G. Latch,           Cederberg         schmidt      Santini            1980, the duty on intravenous fat emulsion.
                                                Chappell        Harsha         Sarasin
D.D., offered the following prayer:             Chisholm        Hawkins        Scheuer               The message also announced that Mr.
                                                Cochran         Jones, Tenn.   Seiberling         DANFORTH be a conferee, on the part of
   Fear not, for I am with you; be not          Conyers         Kasten         Smith, Nebr.
dismayed, for I am your God; I will             Crane           Kelly          Teague             the Senate, on the bill (H.R. 9346) en-
strengthen you; yea, I will help you.-          Cunningham      Koch           Thone              titled "An act to amend the Social Secu-
                                                Davis           Krueger        Thornton           rity Act and the Internal Revenue Code
Isaiah 41: 10.                                  Dent            Lundine        Tucker
  Almighty God, our Father, before we           Derwinski       McDonald       Udall              of 1954 to strengthen the financing of the
begin the work of this day we turn to           Diggs           Mikva          Van Deerlin        social security system, to reduce the ef-
You in our morning prayer. We come              Dingell         Moss           Wampler            fect of wage and price fluctuation on the
                                                Duncan, Oreg.   Myers, John    Waxman             system's benefit structure, to provide for
with hearts filled with gratitude for the       Fithian         Nolan          Whalen
opportunity of serving our country in           Ford, Mich.     Pike           White              the conduct of studies with respect to
this House. Grant that Your spirit of           Fraser          Pursell        Wilson, Tex.       coverage under the system for Federal
                                                Frey            Rangel                            employees and for employees of State
wisdom and truth may guide us in these          Goodling        Rosenthal
critical hours as we plan for the future                                                          and local governments, to increase the
of our Republic. Help us to think the             The SPEAKER. On this rollcall 371               earnings limitation, to eliminate certain
thoughts, possess the emotions, and do          Members have recorded their presence              gender-based distinctions and provide
the deeds which become us as leaders of         by electronic device, a quorum.                   for a study of proposals to eliminate de-
this great land.                                  By unanimous consent, further pro-              pendency- and sex discrimination from
   May we ever be tru, to the high prin-        ceedings under the call were dispensed            the social security program, and for
ciples upon which our Nation was                with.                                             other purposes," vice Mr. LAXALT, excused.
founded, may we ever hold high our
enthusiasm for life, liberty, and the                       THE JOURNAL                                DR. ORRIN E. HUDSON, SR.
pursuit of happiness and may we ever
keep our concern for the needy, the poor,         The SPEAKER. The Chair has ex-                     (Mr. HUBBARD asked and was given
and the oppressed.                              amined the Journal of the last day's              permission to address the House for 1
   Grant that good will and justice may         proceedings and announces to the House            minute and to revise and extend his
live in every heart and increasingly pre-       his approval thereof.                             remarks.)
vail in our planet. Together may we do            Without objection, the Journal stands              Mr. HUBBARD. Mr. Speaker, it is
justly, love mercy, and walk humbly with        approved.                                         with genuine sadness that I speak today
You. Amen.                                        There was no objection.                         in the House of Representatives regard-
                                                                                                  ing a friend and supporter of many years,
                                                                                                  Dr. Orrin E. Hudson, Sr.
         CALL OF THE HOUSE                         MESSAGE FROM THE SENATE
                                                                                                     Dr. Hudson, age 74, of Madisonville,
   Mr. ROUSSELOT. Mr. Speaker, under              A message from the Senate by Mr.                Ky., died there at Hopkins County
rule 1, clause I, of the rules of the House,    Sparrow, one of its clerks, announced             Hospital November 19 following an ap-
I make the point of order that a quorum         that the Senate had passed without                parent heart attack.
is not present.                                 amendment a concurrent resolution of                 He was a complement to many con-
   The SPEAKER. Evidently a quorum is           the House of the following title:                 structive interests in Madisonville. The
not present.                                      H. Con. Res. 417. Concurrent resolution         impressions he tendered upon those
   Without objection, a call of the House       commending Anwar el Sadat, the President          around him will endure for years to
is ordered.                                     of Egypt, and Menachem Begin, the Prime           come. He was an outstanding family
   There was no objection.                      Minister of Israel.                               man, a faithful churchman, and worked
   The call was taken by electronic de-           The message also announced that the             for progress in his community.
vice, and the following Members failed          Senate agrees to the amendment of the                Dr. Hudson, a native of Golden, Ill.,
to respond:                                     House to the amendment of the Senate              came to Madisonville following his 1944
                [Roll No. 752]                                                                    graduation from Palmer College of
Abdnor         Armstrong      Beilenson
                                                numbered 5 and receded from its amend-
Alexander      Ashley         Biaggi            ment numbered 6 to a bill of the House            Chiropractic in Davenport, Iowa. During
Ambro          Badillo        Boiling           of the following title:                           his practice he served on the board of




                                                                                                                                  P00000139753
